      Case 5:18-cv-00154-TBR Document 1 Filed 10/23/18 Page 1 of 7 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT PADUCAH

(FILED ELECTRONICALLY)


CIVIL ACTION NO. ________________________
                  5:18-cv-154-TBR

UNITED STATES OF AMERICA                                                              PLAINTIFF

vs.


BRANDON L. COOKE                                                                  DEFENDANTS
4501 State Route 70
Fredonia, KY 42411



                                           COMPLAINT


         Plaintiff, the United States of America, states as follows:

         1.      This is an action to collect a debt owed to United States of America through its

agency, the Department of Agriculture, Farm Service Agency (“FSA”).

         2.      Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division.

         3.      Defendant Brandon L. Cooke, also known as Brandon Lynne Cooke, (the

“Borrower”) executed and delivered to FSA, for valuable consideration, the following

promissory notes, among others:

                                               Annual
         Loan No.       Amount of Note         Interest        Date of Note          Exhibit

         44-01          $ 45,000.00            1.250%          08/27/2012            A
         44-02          $ 90,000.00            2.500%          02/29/2016            B
         44-03          $ 21,000.00            2.500%          02/29/2016            C
   Case 5:18-cv-00154-TBR Document 1 Filed 10/23/18 Page 2 of 7 PageID #: 2




Copies of these promissory notes are attached as Exhibits A, B, and C and are incorporated by

reference as though set forth fully herein.

        4.      To secure repayment of promissory notes 44-01, 02, and 03 described in

paragraph 3 of this Complaint, on August 27, 2012, the Borrower executed and delivered to FSA

a security agreement granting FSA security interests in Borrower’s livestock and machinery as

described in more detail in security agreement (“Collateral”). A copy of the Security Agreement

between the Borrower and FSA is attached as Exhibit D and is incorporated by reference as if

set forth fully herein.

        5.      To further secure repayment of promissory notes 44-01, 02, and 03 described in

paragraph 3 of this Complaint, on February 29, 2016, the Borrower executed and delivered to

FSA a security agreement granting FSA security interests in Borrower’s livestock and machinery

described in more detail in the security agreements (“Collateral”). A copy of this Security

Agreement between the Borrower and FSA is attached as Exhibit E and incorporated by

reference as if set forth fully herein.

        6.      To further secure repayment of promissory notes 44-01, 02, and 03 described in

paragraph 3 of this Complaint, on May 12, 2016, the Borrower executed and delivered to FSA a

security agreement granting FSA security interests in all Borrower’s livestock and machinery

described in more detail in the security agreement (“Collateral”). A copy of the Security

Agreement between the Borrower and FSA is attached as Exhibit F and incorporated by

reference as if set forth fully herein.

        7.      To perfect its security interest in the Collateral described in the security

agreements with the Borrower, FSA filed UCC Financing Statements with the Kentucky

Secretary of State as follows:

        Document Number                        Filing Date             Exhibit
                                                   2
   Case 5:18-cv-00154-TBR Document 1 Filed 10/23/18 Page 3 of 7 PageID #: 3




       2012-2597129-60                        08/22/2012             G
       2016-2816336-18                        03/01/2016             H

Subsequent to filing these UCC Financing Statements, FSA filed continuation statements for

each Financing Statement with the Kentucky Secretary of State.

       8.      Pursuant to the terms of the Security Agreements, if Borrower defaults on the

underlying promissory notes, then FSA, at its option, enter onto premises and take possession of

the collateral and exercise any sale or other rights afforded to FSA. Furthermore, by executing

the Security Agreements, Borrower agreed to assemble the collateral and make it available to

FSA upon default. The Security Agreements also permit the United States to recover all costs

associated with the preservation and protection of the collateral and to deduct all costs incurred

during the collection and disposition of the collateral from the sale proceeds.

       9.      The Borrower is obligated to pay the United States under the Notes and the

Borrower has defaulted under the terms of the Promissory Notes and Security Agreements by

failing to make payments when due.

       10.     As a result of Borrower’s default, FSA has, in accordance with the loan

documents, accelerated the loan and declared the entire principal balance, together with all

accrued and unpaid interest and all other sums due under the loan documents, to be due and

payable. Further, FSA sent notice to the Borrower of the default and acceleration of the loan.

       11.     There remains due and payable on the Borrower’s loans as follows:

                       Principal              Interest               Daily
       Loan No.        Balance                as of 7/11/17          Accrual Rate

       44-01           $ 26,234.41            $ 907.42               $ .8984
       44-02           $ 90,000.00            $ 5,609.60             $ 6.1644
       44-03           $ 19,900.00            $ 1,249.89             $ 1.3630
       44-99           $    600.00            $     1.36             $ .0205


       TOTAL           $136,734.41            $ 7,768.27             $ 8.4463
                                                 3
   Case 5:18-cv-00154-TBR Document 1 Filed 10/23/18 Page 4 of 7 PageID #: 4




       12.       The total amount owed by the Borrower on all promissory notes as of September

6, 2018 is $136,734.41 in principal, plus interest of $7,768.27, for a total amount of $144,502.68.

Interest continues to accrue on the notes at the daily accrual rates set forth in Paragraph 3 of the

Complaint above.

       13.       Due to Borrower’s default on the Notes and Security Agreements, the United

States is entitled to all the remedies provided under the security agreements, including, without

limitation, (a) enforcement of all rights against the Collateral as set forth in Kentucky’s Uniform

Commercial Code; (b) requiring the Borrower to assemble and make the Collateral available at a

location determined by FSA; (c) selling the Collateral at a private or public sale; and (d) allowing

the United States to enter any premises where the Collateral is located to take possession of, take

control of, and remove the Collateral. The United States is also entitled to enforce its security

interest in the Collateral and sell the Collateral to satisfy any judgment entered in favor of the

United States.

       14.       This Collateral subject to FSA’s perfected security interest includes the following

Livestock, used or produced for commercial purposes,. now owned or hereafter acquired by the

Defendant, together with all increases, replacements, substitutions, and additions thereto,

including but not limited to the following located in the State of Kentucky::

         Line No.      Quantity      Kind-Sex

         1             1             Cattle –
                                     Beef –
                                     Breeding
                                     Bulls
         2             36            Cattle –
                                     Beef –
                                     Breeding
                                     Cows
         3             2             Cattle –
                                     Beef –

                                                  4
     Case 5:18-cv-00154-TBR Document 1 Filed 10/23/18 Page 5 of 7 PageID #: 5




                                  Breeding
                                  Bulls
         4          30            Cattle –
                                  Beef –
                                  Breeding
                                  Cows


        15.   The Collateral subject to FSA’s perfected security interest includes the following

Farm and Other Equipment:

 Line    Quantity Description Manufacturer Size             Condition   Year    Serial or
 No.                                       and                                  Model No.
                                           Type
 1       1        Hay Cutter Holland       7 Ft            Average      2006 620078
 3       1        Disc        Krouse       32-Ft           Average
 4       1        Field       John Deere   32-Ft           Average
                  Cultivator
 5       1        Roller      John Deere                   Average
 6       1        Stock                    16 Ft           Average
                  Trailer                  Bumper
                                           Hitch
 7       1        Stock       Gooseneck    25 Ft            Average
                  Trailer                  Goosen
                                           eck
 8       1        Trailer     Birmingham 25 Ton             Average     1988
                                           Pintle
                                           Hitch
 9       1        Utility     Polaris                       Good
                  Vehicle
 11      1        Planter     Black        1213 12          Average             3321758
                              Machine      row
                                           Corn
                                           13row
                                           Soybea
                                           ns
 12      1        Tractor     John Deere   3040             Average     1985    RP2023C0F0
                                           MFWA                                 100
                                           w/ cab
 13      1        Tractor     Steiger      4wd              Average     1980
                                           Bearcat




                                               5
   Case 5:18-cv-00154-TBR Document 1 Filed 10/23/18 Page 6 of 7 PageID #: 6




          16.     The United States also seeks a personal judgment against the Borrower for the

amount owed, plus interests and costs as allowed by law.

          17.     There are no other persons or entities purporting to have an interest in the

Collateral known to the Plaintiff.

          WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

          a.      Judgment against the interests of the Borrower in the Collateral in the principal

amount of $136,734.41, plus $7,768.27 interest as of September 6, 2018, for a total unpaid

balance due of $144,502.68 as of September 6, 2018, with interest accruing at the daily rate of

$8.4463 from September 6, 2018, until the date of entry of judgment, and interest thereafter

according to law, plus any additional costs, disbursements and expenses advanced by the United

States;

          b.      That the United States be adjudged a lien on the Collateral, prior and superior to

any and all other liens, claims, interests and demands;

          c.      That the United States' liens be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

          d.      That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

          e.      For judgment allowing the United States to take possession of all Collateral and

sell, lease or otherwise dispose of the collateral at public or private sale, with or without

advertisement;
                                                    6
   Case 5:18-cv-00154-TBR Document 1 Filed 10/23/18 Page 7 of 7 PageID #: 7




        f.       For personal judgment against the Borrower for the amount owed, plus interests

and costs; and

        g.       That the United States receive any and all other lawful relief to which it may be

entitled.

                                               UNITED STATES OF AMERICA

                                               RUSSELL M. COLEMAN
                                               United States Attorney


                                               s/ William F. Campbell
                                               Katherine A. Bell
                                               William F. Campbell
                                               Assistant U.S. Attorneys
                                               717 West Broadway
                                               Louisville, KY 40202
                                               Phone: 502/582-5911
                                               Fax: 502/625-7110
                                               katherine.bell@usdoj.gov
                                               bill.campbell@usdoj.gov




                                                  7
Case 5:18-cv-00154-TBR Document 1-1 Filed 10/23/18 Page 1 of 3 PageID #: 8
Case 5:18-cv-00154-TBR Document 1-1 Filed 10/23/18 Page 2 of 3 PageID #: 9
Case 5:18-cv-00154-TBR Document 1-1 Filed 10/23/18 Page 3 of 3 PageID #: 10
Case 5:18-cv-00154-TBR Document 1-2 Filed 10/23/18 Page 1 of 3 PageID #: 11
Case 5:18-cv-00154-TBR Document 1-2 Filed 10/23/18 Page 2 of 3 PageID #: 12
Case 5:18-cv-00154-TBR Document 1-2 Filed 10/23/18 Page 3 of 3 PageID #: 13
Case 5:18-cv-00154-TBR Document 1-3 Filed 10/23/18 Page 1 of 4 PageID #: 14
Case 5:18-cv-00154-TBR Document 1-3 Filed 10/23/18 Page 2 of 4 PageID #: 15
Case 5:18-cv-00154-TBR Document 1-3 Filed 10/23/18 Page 3 of 4 PageID #: 16
Case 5:18-cv-00154-TBR Document 1-3 Filed 10/23/18 Page 4 of 4 PageID #: 17
Case 5:18-cv-00154-TBR Document 1-4 Filed 10/23/18 Page 1 of 7 PageID #: 18
Case 5:18-cv-00154-TBR Document 1-4 Filed 10/23/18 Page 2 of 7 PageID #: 19
Case 5:18-cv-00154-TBR Document 1-4 Filed 10/23/18 Page 3 of 7 PageID #: 20
Case 5:18-cv-00154-TBR Document 1-4 Filed 10/23/18 Page 4 of 7 PageID #: 21
Case 5:18-cv-00154-TBR Document 1-4 Filed 10/23/18 Page 5 of 7 PageID #: 22
Case 5:18-cv-00154-TBR Document 1-4 Filed 10/23/18 Page 6 of 7 PageID #: 23
Case 5:18-cv-00154-TBR Document 1-4 Filed 10/23/18 Page 7 of 7 PageID #: 24
Case 5:18-cv-00154-TBR Document 1-5 Filed 10/23/18 Page 1 of 7 PageID #: 25
Case 5:18-cv-00154-TBR Document 1-5 Filed 10/23/18 Page 2 of 7 PageID #: 26
Case 5:18-cv-00154-TBR Document 1-5 Filed 10/23/18 Page 3 of 7 PageID #: 27
Case 5:18-cv-00154-TBR Document 1-5 Filed 10/23/18 Page 4 of 7 PageID #: 28
Case 5:18-cv-00154-TBR Document 1-5 Filed 10/23/18 Page 5 of 7 PageID #: 29
Case 5:18-cv-00154-TBR Document 1-5 Filed 10/23/18 Page 6 of 7 PageID #: 30
Case 5:18-cv-00154-TBR Document 1-5 Filed 10/23/18 Page 7 of 7 PageID #: 31
Case 5:18-cv-00154-TBR Document 1-6 Filed 10/23/18 Page 1 of 8 PageID #: 32
Case 5:18-cv-00154-TBR Document 1-6 Filed 10/23/18 Page 2 of 8 PageID #: 33
Case 5:18-cv-00154-TBR Document 1-6 Filed 10/23/18 Page 3 of 8 PageID #: 34
Case 5:18-cv-00154-TBR Document 1-6 Filed 10/23/18 Page 4 of 8 PageID #: 35
Case 5:18-cv-00154-TBR Document 1-6 Filed 10/23/18 Page 5 of 8 PageID #: 36
Case 5:18-cv-00154-TBR Document 1-6 Filed 10/23/18 Page 6 of 8 PageID #: 37
Case 5:18-cv-00154-TBR Document 1-6 Filed 10/23/18 Page 7 of 8 PageID #: 38
Case 5:18-cv-00154-TBR Document 1-6 Filed 10/23/18 Page 8 of 8 PageID #: 39
Case 5:18-cv-00154-TBR Document 1-7 Filed 10/23/18 Page 1 of 2 PageID #: 40
Case 5:18-cv-00154-TBR Document 1-7 Filed 10/23/18 Page 2 of 2 PageID #: 41
Case 5:18-cv-00154-TBR Document 1-8 Filed 10/23/18 Page 1 of 2 PageID #: 42
Case 5:18-cv-00154-TBR Document 1-8 Filed 10/23/18 Page 2 of 2 PageID #: 43
                      Case 5:18-cv-00154-TBR Document 1-9 Filed 10/23/18 Page 1 of 1 PageID #: 44


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            BRANDON L. COOKE, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             CALDWELL
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $144,502.68                              JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

10/23/2018                                                                   s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
         Case 5:18-cv-00154-TBR Document 1-10 Filed 10/23/18 Page 1 of 2 PageID #: 45




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Brandon L. Cooke, et al.


        TO:     (Name & Address of Defendant)

                BRANDON L. COOKE
                4501 State Route 70
                Fredonia, KY 42411

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:18-cv-00154-TBR Document 1-10 Filed 10/23/18 Page 2 of 2 PageID #: 46




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
